Exhibit 10.156

EXECUTION COPY

LOGO [g21873ex10_156p1.jpg]

May 7, 2008

Howard Woolf

Comverse, Inc.

Re: Amendment to the Deferred Stock Unit Award Agreement (the “Deferred Stock
Award Agreement”) dated as of January 26, 2007 between Comverse Technology, Inc.
(the “Company”) and Howard Woolf

Dear Howard:

Pursuant to the terms of the Deferred Stock Award Agreement, the Company is
required to deliver to you on January 29, 2009 the number of shares of Company
common stock equal to the aggregate number of Granted Units (as defined in the
Deferred Stock Award Agreement) that vest as of such date (i.e., 10,000 shares
of Company common stock). The Compensation Committee of the Company’s Board of
Directors has determined that it would be beneficial to amend your Deferred
Stock Award Agreement to provide greater flexibility as to the timing of the
delivery of the 10,000 shares of Company common stock which will vest on
January 26, 2009 in order to alleviate the possibility of the vested Company
common stock being required to be delivered to you (and taxable to you) when the
Company common stock is not subject to an effective registration statement
and/or other restrictions on the resale of such stock. Accordingly, upon your
execution of this letter amendment below and delivery to the Company by May 27,
2008, the Deferred Stock Award Agreement is hereby amended by adding the
following as the last sentence of Section 4(a):

“Notwithstanding anything to the contrary contained in this Section 4(a), and
subject to Section 4(b), the number of shares of Common Stock deliverable to the
Grantee in respect of any Granted Units which vest in calendar year 2009 shall
be deliverable to the Grantee on the first date within the “short-term deferral
period” (as defined in Treasury Reg. §1.409A-1(b)(4)) on which there is an
Effective Registration (as defined below) in place, but in no event later than
March 15,2010; provided, however, that in the event of the Grantee’s Service
Termination in accordance with Section 3(b) prior to March 15, 2010 and there is
no Effective Registration in place, the number of shares of Common Stock in
respect of any Granted Units which are vested as of the Termination Date shall
be delivered to the Grantee on the Termination Date, less a number of shares of
Common Stock with an aggregate value sufficient to cover any applicable
Withholding Tax, with the shares of Common Stock valued using the closing price
of the Common Stock on the Termination Date. For purposes of this Section 4,
“Effective Registration” shall mean the registration of the shares of Common
Stock granted to the Grantee hereunder pursuant to an effective registration
statement on Form S-8 or any successor form under the Securities Act of 1933, as
amended, and no restrictions under applicable law apply to the resale of such
shares of Common Stock at the time of delivery of such shares of Common Stock.”



--------------------------------------------------------------------------------

Except as expressly herein amended, the terms and conditions of the Deferred
Stock Award Agreement shall remain in full force and effect.

 

COMVERSE TECHNOLOGY, INC. By:  

/s/ Andre Dahan

Name:   Andre Dahan Title:   President and Chief Executive Officer

 

Accepted and Agreed as of May 29, 2008:

/s/ Howard Woolf

Howard Woolf

 

2